 



EXHIBIT 10.39

INTERNET PHOTONICS, INC.
AMENDED AND RESTATED
2000 CORPORATE STOCK OPTION PLAN

1 GENERAL

1.1 Purpose.

The purposes of this Amended and Restated 2000 Corporate Stock Option Plan (the
“Plan”) are to: (1) closely associate the interests of the employees of Internet
Photonics, Inc., a Delaware corporation (the “Company”) and its Subsidiaries and
Affiliates with the shareholders by reinforcing the relationship between
participants’ rewards and shareholder gains; (2) provide employees and other
interested persons with an equity ownership in the Company commensurate with
Company performance, as reflected in increased shareholder value; (3) maintain
competitive compensation levels for employees; (4) provide an incentive to
employees for continuous employment with the Company; and (5) offer a means to
deliver equity-based rewards to non-employee directors, consultants, advisors
and service providers. This Plan amends and restates in its entirety the
Internet Photonics, Inc. 2000 Corporate Stock Option Plan adopted on October 1,
2000, as modified on March 6, 2001, May 18, 2001 and September 30, 2001.

1.2 Administration.



1.2.1   The Plan shall be administered by the Board of Directors of the Company
(the “Board”) or a committee of individuals appointed by the Board (the
“Committee”), as constituted from time to time. The Committee shall consist of
at least one member of the Board. Notwithstanding the foregoing, all references
in this Plan to the “Committee” shall mean the Board if no Committee has been
appointed. At any time after any of the common stock of the Company (the “Common
Stock”) is registered pursuant to the Securities Act of 1933, as amended, the
Committee members will not participate in the Plan and for a period of one year
after service on the Committee, Committee members shall not be eligible for
selection as persons to whom stock options may be granted under the Plan.  
1.2.2   The Committee shall have the authority, in its sole discretion and from
time to time to:   1.2.2.1   designate the employees, classes of employees or
other persons eligible to participate in the Plan;   1.2.2.2   grant awards
provided in the Plan in such form and amount as the Committee shall determine;  
1.2.2.3   impose such limitations, restrictions and conditions upon any such
award as the Committee shall deem appropriate; and   1.2.2.4   interpret the
Plan, adopt, amend and rescind rules and regulations relating to the Plan, and
make all other determinations and take all other action necessary or advisable
for the implementation and administration of the Plan.   1.2.3   Decisions and
determinations of the Committee on all matters relating to the Plan shall be in
its sole discretion and shall be conclusive. No member of the Committee shall be
liable for any action taken or decision made in good faith relating to the Plan
or any award thereunder.

1.3 Eligibility for Participation.

Participants in the Plan shall be selected by the Committee and may be any
employees, officers, directors (whether or not also employees), consultants,
advisors or service providers of, or to, the Company and its Subsidiaries and
Affiliates. In making this selection and in determining the form and amount of
awards, the Committee shall consider any factors deemed relevant, including the
individual’s functions, responsibilities, value of services to the Company and
past and potential contributions to the Company’s profitability, success and
sound growth.

1.4 Types of Awards Under Plan.

Awards under the Plan may be in the form of Incentive Stock Options, as
described in Article II, or in the form of Nonqualified Stock Options, as
described in Article III, provided that Incentive Stock Options may not be
granted in tandem with Nonqualified Stock Options. Incentive Stock Options and
Nonqualified Stock Options are collectively referred to herein as an “Option” or
as “Options.” The Committee may take into consideration a recipient’s individual
circumstances in determining whether to grant an Incentive Stock Option or a
Nonqualified Stock Option. The granting of an Option shall not entitle a person
to, nor disqualify such person from, participation in any other grant of Options
or other awards.

1.5 Aggregate Limitation on Awards.



1.5.1.1.1   Shares of stock which may be issued under the Plan shall be
authorized but unissued or treasury shares, or partly each, of Common Stock. The
maximum number of shares of Common Stock which may be issued under the Plan
shall be 195,468,897 (including the 430,728 shares of Common Stock issued prior
to June 1, 2002 pursuant to the exercise of Options previously granted
hereunder), subject to adjustment as provided in Section 4.10.

 



--------------------------------------------------------------------------------



 



    From time to time, the Board (with shareholder approval, as and when
required by applicable law) may adjust the maximum number of shares of Common
Stock which may be issued under the Plan.   1.5.1.1.2   For purposes of
calculating the maximum number of shares of Common Stock which may be issued
under the Plan, all the shares issued (including the shares, if any, withheld
for tax withholding requirements) shall be counted.   1.5.1.1.3   Any shares of
Common Stock subject to an Option which for any reason is terminated
unexercised, or expires, shall again be available for issuance under the Plan.  
1.5.1.1.4   If any Option is exercised by delivering previously owned shares in
payment of the option price, the number of shares so delivered to the Company
shall not again be available for purposes of the Plan. If any Option is canceled
by mutual consent or terminates or expires for any reason without having been
exercised in full, the number of shares subject thereto and not issued
thereunder shall again be available for purposes of the Plan.

1.6 Effective Date and Term of Plan.

The Plan has been adopted and implemented by the Board with a term to be
effective beginning October 1, 2000, the date of Board approval of the Plan. The
term of this Plan shall be for ten (10) years from the effective date. No
Options or other awards may be granted under this Plan subsequent to September
30, 2010.

2 INCENTIVE STOCK OPTIONS

2.1 Award of Incentive Stock Options.

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
participant in the Plan who is an employee of the Company or its Subsidiaries
one or more “incentive stock options” (“Incentive Stock Options”) pursuant to
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) to
purchase the number of shares of Common Stock allotted by the Committee. The
date of grant of an Incentive Stock Option shall be the date selected by the
Committee as of which the Committee allots a specific number of shares to a
participant pursuant to the Plan.

2.2 Incentive Stock Option Agreements.

The grant of an Incentive Stock Option shall be evidenced by a written Incentive
Stock Option agreement, executed by the Company and the optionee, stating the
number of shares of Common Stock subject to the Incentive Stock Option evidenced
thereby, and such other terms and conditions, in such form as the Committee may
from time to time determine. The provisions of such agreements, or amendments
thereto, need not be identical.

2.3 Incentive Stock Option Price.

The option price per share of Common Stock deliverable upon the exercise of an
Incentive Stock Option shall be not less than 100% of the fair market value of a
share of Common Stock on the date the Incentive Stock Option is granted, except
that in the case of an Incentive Stock Option granted to an employee who,
immediately prior to such grant, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
(a “Ten Percent Employee”), the option price shall not be less than one hundred
ten percent (110%) of such fair market value on the date of grant. For purposes
of this Section 2.03, an individual (i) shall be considered as owning not only
shares of stock owned individually but also all shares of stock that are at the
time owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual is a shareholder, partner or
beneficiary.

2.4 Term and Exercise.

Each Incentive Stock Option shall vest and become exercisable at such time or
times and/or upon the occurrence of such event or events as provided by the
Committee. Unless otherwise determined by the Committee and reflected in the
Incentive Stock Option agreement or an amendment thereto, a stock option shall
be vested and exercisable from its date of grant. Unless a shorter period is
provided by the Committee or another Section of this Plan, each Incentive Stock
Option may be exercised during a period of no more than ten years from the date
of grant thereof, or five years in the case of an Incentive Stock Option granted
to a Ten Percent Employee. No Incentive Stock Option shall be exercised after
the expiration of its option term. An Incentive Stock Option to the extent
exercisable at any time may be exercised in whole or in part.

2.5 Maximum Amount of Incentive Stock Option Grant.

Subject to the possible exercise of discretion contemplated in the last sentence
of this Section 2.05, the aggregate fair market value (determined on the date
the option is granted) of Common Stock subject to an Incentive Stock Option
granted to an optionee by the Committee that becomes first exercisable in any
calendar year under all plans of the corporation employing such employee, any
parent or subsidiary corporation of such corporation and any predecessor
corporation of any such corporation shall not exceed $100,000. If the date on
which one or more of such Incentive Stock Options could first be exercised would
be accelerated pursuant to any provision of the Plan or any Incentive Stock
Option agreement, and the acceleration of such exercise date would result in a
violation of the restriction set

2



--------------------------------------------------------------------------------



 



forth in the preceding sentence, then, notwithstanding any such provision, but
subject to the provisions of the next succeeding sentence, the exercise dates of
such Incentive Stock Options shall be accelerated only to the date or dates, if
any, that do not result in a violation of such restriction and, in such event,
the exercise dates of the Incentive Stock Options with the lowest option prices
shall be accelerated to the earliest such dates. The Committee may, in its
discretion, authorize the acceleration of the exercise date of one or more
Incentive Stock Options even if such acceleration would violate the $100,000
restriction set forth in the first sentence of this paragraph and even if such
Incentive Stock Options are thereby converted in whole or in part to
Nonqualified Stock Options.

2.6 Death of Optionee.



2.6.1   Upon the death of the optionee, any Incentive Stock Option exercisable
on the date of death may be exercised by the optionee’s estate or by a person
who acquires the right to exercise such Incentive Stock Option by bequest or
inheritance or by reason of the death of the optionee during such exercise
period as may be set by the Committee, provided that such exercise occurs prior
to the expiration date of the Incentive Stock Option or within one year after
the date of the optionee’s death, whichever is the shorter period.   2.6.2   The
provisions of this Section 2.06 shall apply notwithstanding the fact that the
optionee’s employment may have terminated prior to death, provided that also in
such case the Incentive Stock Option may only be exercised to the extent
exercisable on the date of death.

2.7 Termination for Retirement or Disability.

Upon the termination of the optionee’s employment by reason of permanent
disability (as determined under any employment agreement executed and delivered
between the optionee and the Company, or, if no such employment agreement
exists, then within the meaning of Section 22(e)(3) of the Code) or retirement
under any retirement plan of the Company (as each is determined by the
Committee), the optionee may, within a period set by the Committee of up to one
year from the date of such termination of employment, exercise any Incentive
Stock Options to the extent such Incentive Stock Options were exercisable at the
date of such termination of employment.

2.8 Termination for Other Reasons.

Except as specifically provided in Sections 2.06 and 2.07, or except as
otherwise determined by the Committee, all Incentive Stock Options shall
terminate at such time as may be specified in the Incentive Stock Option
agreement.

2.9 Manner of Payment.

Each Incentive Stock Option Agreement shall set forth the procedure governing
the exercise of the Incentive Stock Option granted thereunder, and shall provide
that, upon such exercise in respect of any shares of Common Stock subject
thereto, the optionee shall pay to the Company, in full, the option price for
such shares with cash or, if the Committee determines upon the grant of an
Incentive Stock Option, with the proceeds of a loan from the Company; provided
that such loan shall be evidenced by a promissory note containing terms and
conditions deemed appropriate by the Committee, except that any loan made with
respect to an Incentive Stock Option shall bear interest at a rate such that no
portion of the principal amount of the loan shall be treated as unstated or
imputed interest or result in original issue discount under Treasury Regulation
§ 1.421-7(e) and Sections 483 or 1272-1275 of the Code, or under corresponding
provisions of any future Internal Revenue laws or regulations; provided further,
that upon consummation of an initial public offering of the Common Stock
pursuant to a registration statement under the Securities Act of 1933, as
amended, if and to the extent permitted by the Committee, payment may be made
with previously owned Common Stock. If the option price is paid in cash, the
exercise of the Incentive Stock Option shall not be deemed to occur and no
shares of Common Stock will be issued until the Company has received full
payment in cash (including check, bank draft or money order) for the option
price. The date of exercise of an Option shall be determined under procedures
established by the Committee.

2.10 Restrictions on Certain Shares.

As soon as practicable after the date of exercise, the Company shall deliver to
the optionee a certificate or certificates for such shares of Common Stock. The
optionee shall become a shareholder of the Company with respect to Common Stock
represented by share certificates so issued and as such shall be fully entitled
to receive dividends, to vote and to exercise all other rights of a shareholder.
Notwithstanding the foregoing, a number of shares of Common Stock received upon
the exercise of the Options shall be subject to certain restrictions. The number
of shares subject to the restrictions shall be equal to the total number of
shares received in the exercise of the Options minus: (i) the number of
unrestricted shares received from the optionee upon exercise which have a fair
market value on the date of the Option exercise equal to all, or that portion of
the option price paid in shares for shares received; and (ii) the number of
shares which have a fair market value on the date of the Option exercise equal
to the applicable federal, state and local withholding tax on the total Option
exercise and any brokerage commission or interest charges, if applicable, to the
exercise. The restrictions on these shares of Common Stock, each of which may be
set forth in separate agreements or documents, shall be as follows:



2.10.1   The shares of Common Stock acquired hereunder may be the subject of a
buy-back agreement in the form determined by the Committee and the obligation of
the Company to issue shares hereunder shall be contingent upon the optionee’s
execution of such buy-back agreement. In addition, and subject to any
restrictions which may arise by any separate

3



--------------------------------------------------------------------------------



 



    shareholder agreements or other similar obligations, unless otherwise
consented or agreed to by the Committee, prior to the consummation of an initial
public offering of the Company’s Common Stock pursuant to a registration
statement under the Securities Act of 1933, as amended, the optionee shall be
prohibited from the sale, exchange, transfer, pledge, hypothecation, gift or
other disposition of such shares of Common Stock until the earlier of the
expiration of the Option term or termination of the optionee’s employment for
any reason.   2.10.2   The restrictions shall apply to any new, additional or
different securities the optionee may become entitled to receive with respect to
such shares by virtue of a stock split or stock dividend or any other change in
the corporate or capital structure of the Company, and to any permitted
transferee.   2.10.3   Until such time as the restrictions hereunder lapse, the
share certificate representing such shares shall contain a restrictive legend
evidencing said restrictions. Alternatively, the optionee shall be required to
deposit the share certificates with the Company or its agent, endorsed in blank
or accompanied by a duly executed irrevocable stock power or other instrument of
transfer.   2.10.4   By accepting an Incentive Stock Option granted under the
Plan, each optionee agrees to notify the Company in writing within five days
after such optionee makes a Disqualifying Disposition (as described in Sections
421, 422 and 424 of the Code and regulations thereunder) of any stock acquired
pursuant to the exercise of Incentive Stock Option granted under the Plan. A
Disqualifying Disposition is generally any disposition occurring on or before
the later of (a) the date two (2) years following the date the Incentive Stock
Option was granted, or (b) the date one year following the date the Incentive
Stock Option was exercised.

3 NONQUALIFIED STOCK OPTIONS

3.1 Award of Nonqualified Stock Options.

The Committee may, from time to time and subject to the provisions of the Plan
and such other terms and conditions as the Committee may prescribe, grant to any
participant in the Plan one or more “nonqualified stock options” (“Nonqualified
Stock Options”) (i.e., stock options which do not qualify under Sections 422 or
423 of the Code) to purchase the number of shares of Common Stock allotted by
the Committee. Nonqualified Stock Options may be granted to any employee,
officer or director (whether or not also an employee), consultant or advisor of,
or provider of services to, the Company, its Subsidiaries and affiliates. The
date of grant of a Nonqualified Stock Option shall be the date selected by the
Committee as of which the Committee allots a specific number of shares to a
participant pursuant to the Plan.

3.2 Nonqualified Stock Option Agreements.

The grant of a Nonqualified Stock Option shall be evidenced by a written
Nonqualified Stock Option agreement, executed by the Company and the optionee,
stating the number of shares of Common Stock subject to the Nonqualified Stock
Option evidenced thereby, and in such form as the Committee may from time to
time determine. The provisions of such agreements, or amendments thereto, need
not be identical.

3.3 Option Price; Term and Exercise; Expiration.

The option price per share of Common Stock deliverable upon the exercise of a
Nonqualified Stock Option shall not be less than 100% of the fair market value
of a share of Common Stock on the date the Nonqualified Stock Option is granted.

3.4 Term and Exercise.

Each Nonqualified Stock Option shall vest and become exercisable at such time or
times, and/or upon the occurrence of such event or events as provided by the
Committee. Unless otherwise determined by the Committee and reflected in the
Nonqualified Stock Option agreement or an amendment thereto, a stock option
shall be vested and exercisable from its date of grant. Unless a shorter period
is provided by the Committee or another Section of this Plan, each Nonqualified
Stock Option may be exercised during a period of no more than ten years from the
date of grant thereof. The Committee, in its discretion, may specify certain
events, including but not limited to those set forth in Sections 2.06, 2.07 and
2.08, which may extend or terminate the option term and which may be applicable
to Nonqualified Stock Options issued pursuant to this Plan. No Nonqualified
Stock Option shall be exercised after the expiration of its option term. A
Nonqualified Stock Option to the extent exercisable at any time may be exercised
in whole or in part.

3.5 Manner of Payment.

Each Nonqualified Stock Option Agreement shall set forth the procedure governing
the exercise of the Nonqualified Stock Option granted thereunder, and shall
provide that, upon such exercise in respect of any shares of Common Stock
subject thereto, the optionee shall pay to the Company, in full, the option
price for such shares with cash or, subject to the prior approval of the
Committee, with the proceeds of a loan from the Company; provided that such loan
shall be evidenced by a promissory note containing terms and conditions deemed
appropriate by the Committee; provided further, that upon consummation of an
initial public offering of the Common Stock pursuant to a registration statement
under the Securities Act of 1933, as amended, if and to the extent permitted by
the Committee, payment may be made with previously owned Common Stock. If the
option price is paid in cash, the exercise of the Nonqualified Stock Option
shall not be deemed to occur and no shares of Common Stock will be issued until
the Company has received full payment in cash (including check, bank draft or
money order) for the option price. The date of exercise of an Option shall be
determined under procedures established by the Committee.

4



--------------------------------------------------------------------------------



 



3.6 Restrictions on Certain Shares.

As soon as practical after the date of exercise, the Company shall deliver to
the optionee a certificate or certificates for such shares of Common Stock. The
optionee shall become a shareholder of the Company with respect to Common Stock
represented by share certificates so issued and as such shall be fully entitled
to receive dividends, to vote and to exercise all other rights of a shareholder.
Notwithstanding the foregoing, the shares issued shall be subject to certain
restrictions and limitations, as may be determined by the Company or the
Committee, to the extent provided in and consistent with Section 2.10.

4 MISCELLANEOUS

4.1 General Restriction.

Each award under the Plan shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or Federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the
optionee of an award with respect to the disposition of shares of Common Stock,
is necessary or desirable as a condition of, or in connection with, the granting
of such award or the issue or purchase of shares of Common Stock thereunder,
such award may not be consummated in whole or in part and no shares shall be
issued unless such listing, registration, qualification, consent, approval or
agreement shall have been effected or obtained free of any conditions not
acceptable to the Committee.

4.2 Non-Assignability.

No award under the Plan shall be assignable or transferable by the recipient
thereof, except by will or by the laws of descent and distribution. During the
life of the recipient, such award shall be exercisable only by such person or,
in the case of the disability of the recipient, by such person’s guardian or
legal representative.

4.3 Withholding Taxes.

Upon the exercise of a Stock Option or transfer of shares of Common Stock under
the Plan, the Company shall have the right to require the optionee to remit to
the Company an amount sufficient to satisfy any Federal, state, local or foreign
income and employment withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. Alternatively, the Company may
issue or transfer such shares of Common Stock net of the number of shares
sufficient to satisfy the withholding tax requirements. For withholding tax
purposes, the shares of Common Stock shall be valued on the date the withholding
obligation is incurred.

4.4 Right to Terminate Employment.

Nothing in the Plan or in any agreement entered into pursuant to the Plan shall
confer upon any participant the right to continue in the employment of or other
service relationship with the Company or affect any right which the Company may
have to terminate the employment of or other service relationship with such
participant, or of the Board or shareholders to elect and remove non-employee
directors.

4.5 Non-Uniform Determinations.

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive awards, the form, amount and timing of
such awards, the terms and provisions of such awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, awards under the Plan, whether
or not such persons are similarly situated.

4.6 Rights as a Shareholder.

The recipient of any award under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for shares of Common Stock
are issued to the recipient.

4.7 Definitions.

In this Plan the following definitions shall apply:



4.7.1   “Subsidiary” means any corporation of which, at the time more than 50%
of the shares entitled to vote generally in an election of directors are owned
directly or indirectly by the Company or any subsidiary thereof.   4.7.2  
“Affiliate” means any person or entity which directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with the Company.   4.7.3   “Fair market value” as of any date and in respect of
any share of Common Stock means the fair market value of shares of Common Stock
as determined by the Committee in such manner as it may in good faith deem
appropriate. In no event shall the fair market value of any share of Common
Stock be less than its par value; provided further that fair market value may
not, in the case of an Incentive Stock Option, be less than the fair market
value as required by Section 422 of the Code. Notwithstanding the foregoing
ability of the Committee to determine the fair market value of the Common Stock,
if the Common Stock is listed on any such stock exchange listed below, the fair
market value of the Common Stock shall be the mean between the following prices,
as applicable, for the date as of which fair market value is to be determined as
quoted in The Wall Street Journal (or in such other reliable publication as the
Committee, in its discretion, may determine to rely upon): (a) if the Common
Stock is listed on the New York Stock Exchange, the highest and lowest sales
prices per share of the Common Stock as quoted in the NYSE-Composite
Transactions listing for such

5



--------------------------------------------------------------------------------



 



    date, (b) if the Common Stock is not listed on such exchange, the highest
and lowest sales prices per share of Common Stock for such date on (or on any
composite index including) the principal United States securities exchange
registered under the Securities Exchange Act of 1934 on which the Common Stock
is listed, or (c) if the Common Stock is not listed on any such exchange, the
highest and lowest sales prices per share of Common Stock for such date on the
National Association of Securities Dealers Automated Quotations System or any
successor system then in use (“NASDAQ”). If there are no sale price quotations
for any particular date as of which fair market value is to be determined, the
Committee shall use such average of sale price quotations available as the
Committee shall in good faith determine are applicable to the fair market value
of the Common Stock.

4.8 Leaves of Absence.

The Committee shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence taken by the recipient of any award. Without limiting the generality of
the foregoing, the Committee shall be entitled to determine (i) whether or not
any such leave of absence shall constitute a termination of employment within
the meaning of the Plan and (ii) the impact, if any, of any such leave of
absence on awards under the Plan theretofore made to any recipient who takes
such leave of absence.

4.9 Newly Eligible Employees.

The Committee shall be entitled to make such rules, regulations, determinations
and awards as it deems appropriate in respect of any employee who becomes
eligible to participate in the Plan or any portion thereof after the
commencement of an award or incentive period.

4.10 Adjustments.

If a dividend or other distribution shall be declared upon the Common Stock
payable in shares of Common Stock, the number of shares of Common Stock then
subject to any outstanding Options and the number of shares of Common Stock
which may be issued under the Plan but are not then subject to outstanding
Options shall be adjusted by adding thereto the number of shares of Common Stock
which would have been distributable thereon if such stock had been outstanding
on the date fixed for determining the shareholders entitled to receive such
stock dividend or distribution. If the outstanding shares of Common Stock shall
be changed into or exchangeable for a different number or kind of shares of
stock or other securities of the Company or another corporation, or cash or
other property, whether through reorganization, reclassification,
recapitalization, stock split-up, combination of shares, merger or
consolidation, then there shall be substituted for each share of Common Stock
subject to any then outstanding Option and for each share of Common Stock which
may be issued under the Plan but which is not then subject to any outstanding
Option, the number and kind of shares of stock or other securities (and in the
case of outstanding Options, the cash or other property) into which each
outstanding share of the Common Stock shall be so changed or for which each such
share shall be exchangeable.

In case of any adjustment or substitution as provided for in this Section 4.10,
the aggregate option price for all shares subject to each then outstanding
Option prior to such adjustment or substitution shall be the aggregate option
price for all shares of stock or other securities (including any fraction), cash
or other property to which such shares shall have been adjusted or which shall
have been substituted for such shares. Any new option price per share or other
unit shall be carried to at least three decimal places with the last decimal
place rounded upwards to the nearest whole number. No adjustment or substitution
provided for in this Section 4.10 shall require the Company to issue or sell a
fraction of a share or other security. Accordingly, all fractional shares or
other securities which result from any such adjustment or substitution shall be
eliminated and not carried forward to any subsequent adjustment or substitution.

If any such adjustment or substitution provided for in this Section 4.10
requires the approval of shareholders in order to enable the Company to grant
Incentive Stock Options, then no such adjustment or substitution shall be made
without the required shareholder approval. Notwithstanding the foregoing, in the
case of Incentive Stock Options, if the effect of any such adjustment or
substitution would be to cause the Option to fail to continue to qualify as an
Incentive Stock Option or to cause a modification, extension or renewal of such
Option within the meaning of Section 424 of the Code, the Committee may elect
that such adjustment or substitution not be made but rather shall use reasonable
efforts to effect such other adjustment of each then outstanding Option as the
Committee, in its discretion, shall deem equitable and which will not result in
any disqualification, modification, extension or renewal (within the meaning of
Section 424 of the Code) of such Incentive Stock Option.

4.11 Amendment of the Plan.

The right to amend the Plan at any time and from time to time and the right to
revoke or terminate the Plan are hereby specifically reserved to the Board;
provided that no amendment of the Plan shall be made without shareholder
approval (1) if the effect of the amendment is (a) to make any changes in the
class of employees eligible to receive Incentive Stock Options under the Plan,
(b) to increase the number of shares with respect to which Incentive Stock
Options may be granted under the Plan, (c) to extend the term of the Plan or
(2) if shareholder approval of the amendment is at the time required by the
rules of any stock exchange on which the Common Stock may then be listed or
under applicable law. No alteration, amendment, revocation or termination of the
Plan shall, without the written consent of the holder of an Option under the
Plan, adversely affect the rights of such holder with respect thereto.

6



--------------------------------------------------------------------------------



 



CERTIFICATE

     The undersigned, Steven M. Waszak, Chief Financial Officer of Internet
Photonics, Inc. (the “Company”) hereby certifies that the Internet Photonics,
Inc. Amended and Restated 2000 Corporate Stock Option Plan was approved by the
Board of Directors of the Company on June 30, 2002 and the stockholders of the
Company on July 1, 2002.

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
1st day of July 2002.

         
 
  By:   /s/ Steven Waszak

     

--------------------------------------------------------------------------------

 
 
  Name:   Steven Waszak
 
  Title:   Chief Financial Officer

7



--------------------------------------------------------------------------------



 



ADDENDUM

Effective upon the filing of the Fourth Amended and Restated Certificate of
Incorporation of Internet Photonics, Inc. (the “Company”) with the Secretary of
State if the State of Delaware on August 20, 2002, pursuant to which the Company
is effecting a one for twenty reverse stock split, the text in Section 1.05(a)
of the Company’s Amended and Restated 2000 Corporate Stock Option Plan which
reads “195,468,897 (including the 430,728 shares of Common Stock issued prior to
June 1, 2002 pursuant to the exercise of Options previously granted hereunder)”
shall be properly read as follows “9,773,442 (including 21,534 shares of Common
Stock issued prior to June 1, 2002 pursuant to the exercise of Options
previously granted hereunder (which number of shares has been adjusted to give
effect to the reverse stock split))”.

     
By:
  /s/ Steven M. Waszak

 

--------------------------------------------------------------------------------


  Steven M. Waszak

  Corporate Secretary

8



--------------------------------------------------------------------------------



 



SECOND ADDENDUM

Effective upon the filing of the Fifth Amended and Restated Certificate of
Incorporation of Internet Photonics, Inc. (the “Company”) with the Secretary of
State of the State of Delaware on September 26, 2003, the text in
Section 1.05(a) of the Company’s Amended and Restated 2000 Corporate Stock
Option Plan, as amended by the Addendum, which reads “9,773,442 (including
21,534 shares of Common Stock issued prior to June 1, 2002 pursuant to the
exercise of Options previously granted hereunder (which number of shares has
been adjusted to give effect to the reverse stock split))” shall properly read
as follows: “14,189,415 (including the shares of Common Stock issued pursuant to
the exercise of Options previously granted hereunder)”.

     
By:
  /s/ Steven M. Waszak

 

--------------------------------------------------------------------------------


  Steven M. Waszak

  Corporate Secretary

9